Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 14, 2019

                                    No. 04-18-00252-CR

                                  Benjamin ESCOBEDO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR4634
                      Honorable Kevin M. O'Connell, Judge Presiding


                                       ORDER
      On June 7, 2019, appellant filed a “Motion to Amend the Judgment” entered by this court
on December 27, 2018. The motion is DENIED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court